Citation Nr: 1733558	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO. 13-03 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for an acquired psychiatric disorder to include bipolar disorder.

3. Entitlement to service connection for hepatitis C.

4. Entitlement to service connection for a right knee disorder, to include as secondary to a service-connected left knee disorder.

5. Entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for a left foot disorder as a result of treatment at a Department of Veterans Affairs medical facility in August 2005.



REPRESENTATION

Veteran represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Duthely, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from February 1977 to August 1978, and in the Air Force from July 1987 to July 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and October 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In March 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge. During the hearing, the undersigned engaged in a colloquy with the Veteran toward substantiation of the claim. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the Board hearing is included in the electronic claims file.

The issues of service connection for hepatitis C and a psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. Throughout the entire period on appeal, the Veteran did not have a right knee disability. 

2. Additional disability to the Veteran's left foot did not result from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.


CONCLUSIONS OF LAW

1. The criteria for a right knee disorder, to include as secondary to a left knee disorder have not been met. 38 U.S.C.A. §§ 1101, 1131, 1137, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) (2016).

2. The criteria for compensation under 38 U.S.C.A. § 1151 for a left foot disorder as a result of treatment rendered at a VA healthcare facility have not been met. 38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

VA's duty to notify was satisfied by July 2009 and September 2013 letters. See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment and personnel records, and VA medical records. The Veteran has not identified any outstanding records to obtain. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to decide a claim. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Veteran was afforded several in-person VA examinations. The VA examiners provided clear explanations in support of the opinions and findings. See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). Taken together, the VA examinations and accompanying medical opinions are adequate to decide the Veteran's claims. 

VA has satisfied its duties to notify and assist. The Board may proceed with appellate review. 

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Degenerative joint disease is considered by VA to be a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. 
§ 3.303(b) apply. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.

Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disability. See 38 C.F.R. § 3.310(a). When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. See id.; Harder v. Brown, 5 Vet. App. 183, 187 (1993). The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In other words, service connection may be granted for a disability found to be proximately due to, or aggravated by, a service-connected disease or injury. To prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability. Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. at 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. See Barr, 21 Vet. App. at 303. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. See Jandreau, 492 F.3d at 1377. 

Right Knee Disorder

The Veteran contends her right knee disorder is a result of her service-connected left knee disorder. 

However, the preponderance of the evidence is against the claim. Upon VA examination in October 2013, the VA examiner opined that the Veteran did not have a right knee disorder. Therefore, the VA examiner did not opine as to the etiology of any right knee disorder.

The October 2013 VA examiner provided an opinion that preponderates against the Veteran's claim. The opinion provided by the VA examiner is considered competent and probative evidence. The October 2013 VA examiner provided the Veteran with an in-person examination, reviewed the claims file and provided a medical opinion supported by adequate rationale.

The record does not contain any competent medical evidence supporting a right knee diagnosis. The Veteran's June 1990 separation examination noted a left knee condition, but was absent of any mention of the Veteran's right knee. A March 2016 x-ray of the Veteran's right knee was negative for any disorder. The Veteran has frequently complained of pain in her right knee. However, pain alone is not a disability for the purpose of VA disability compensation. See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that pain alone, without a diagnosed or identifiable underlying disability, does not in and of itself constitute a disability for which service connection may be granted). 

The Veteran contends that she was informed by a physician that her current right knee disorder was a result of her left knee disability. However, the record does not contain any competent medical evidence to support this assertion, and the Veteran has provided no further information after being advised of such during the March 2017 hearing. Although the Veteran is competent to report medical diagnoses a doctor has told her, she is not competent to establish a nexus through her own lay assertions. The Veteran is not competent to offer an opinion as to the nature and etiology of a knee disability due to the medical complexity of the matter involved. Orthopedic disabilities require specialized training for a determination as to diagnosis and causation, and are therefore not susceptible to lay opinions on etiology. Thus, the Veteran is not competent to render a nexus opinion, or attempt to present lay assertions to establish a current diagnosis or a nexus between his diagnosis and service. See Jandreau, 492 F.3d 1372, 1377 n.4; see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

Accordingly, service connection for a right knee disorder is denied. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 53-56.



Merits of the § 1151 Claim

The Veteran asserts that her left foot disorder is due to negligent treatment rendered at a VA healthcare facility. See March 2009 Claim. The preponderance of the evidence is against the claim and the appeal will be denied.

A claimant may be compensated for an additional disability or for death if the disability/death (1) did not result from the claimant's willful misconduct and 2) was proximately caused by either (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing hospital care, medical or surgical treatment, or examination or (b) an event not reasonably foreseeable. 38 U.S.C.A. § 1151.

In determining whether additional disability exists, VA compares the claimant's physical condition immediately prior to the hospital care or medical treatment upon which the claim for benefits is based with the physical condition after such care or treatment. 38 C.F.R. § 3.361 (b).

Causation is established by evidence that shows that the VA medical treatment resulted in the claimant's additional disability. Merely showing that a claimant received care, treatment, or examination and that the claimant has an additional disability does not establish cause. 38 C.F.R. § 3.361 (c)(1). Medical treatment cannot cause the continuance or natural progress of a disease or injury for which the treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury caused the continuance or natural progress. 38 C.F.R. § 3.361 (c)(2). The action or event that directly caused the disability, as distinguished from a remote contributing cause, constitutes the proximate cause of the disability. 38 C.F.R. § 3.361 (d).

Whether the proximate cause of a claimant's additional disability or death was an event not reasonably foreseeable is determined based on what a reasonable health care provider would have foreseen. 38 C.F.R. § 3.361 (d)(2).

In addition to causation, the evidence must show that (1) VA failed to exercise the degree of care that expected from a reasonable health care provider or (2) VA furnished the hospital care, medical or surgical treatment, or examination without the claimant's or, where appropriate, the claimant's representative's informed consent. 38 C.F.R. § 3.361 (d)(1); see also VAOPGCPREC 5-01. Whether informed consent exists depends upon whether the health care provider substantially complied with the requirements of 38 C.F.R. § 17.32 (2015). Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial to the outcome of the case will not defeat a finding of informed consent. 38 C.F.R. § 3.361 (d)(1).

The Veteran injured her left foot in August 2005 after falling from her bicycle. The Veteran was subsequently treated at the Sacramento VA medical center, where she was diagnosed with a left ankle sprain and prescribed an ACE wrap and hard soled shoes. The Veteran contends that this treatment resulted in her current degenerative disease of the left foot.

A VA examiner opined in March 2010 that the Veteran was not treated insufficiently or negligently, nor was the Veteran's current left foot condition  causally related to her ankle sprain in August 2005. The examiner opined that the Veteran was appropriately treated, and noted that repeat x-rays did not show any acute fractures. The examiner further opined that even if a navicular fracture had been present but missed, the Veteran did not have the symptoms of residuals of said fracture, as would be expected. Significantly, the examiner observed that the Veteran underwent an August 2009 radiographic study which "again showed 'no acute fractures or subluxations' . . . unremarkable study." The examiner concluded that the treatment the Veteran received in August 2005 for her left foot injury was appropriate. While the Veteran reported left foot pain, the examiner also noted that "symptoms not identified" were swelling, heat, redness, stiffness, fatigability, weakness and lack of endurance." 

In August 2011, a private podiatrist opined that the Veteran's August 2005 x-rays showed a talonavicular dislocation, and that immobilization, non-weight bearing status, and surgery would have been the best options for treatment. The podiatrist opined further that the Veteran's initial treatment was inadequate and has significantly affected her quality of life. 

In October 2012, a VA examiner reviewed the record including the August 2011 opinion. She noted that the August 2011 opinion presented "a number of problems," among them were that the August 2011 physician did not comment on the Veteran's childhood clubfoot, which was "congenital" and indicated that the Veteran already had a talar deformity at the time of the bicycle accident. The examiner noted that the Veteran also already had calf atrophy before the bicycle accident, which was a "well-known component" of the congenital abnormality. She noted that the August 2011 examiner's description of the sprain would not have caused a talonavicular dislocation. The VA examiner also noted that x-rays of the Veteran's left foot in August 2005 were negative for acute fracture, showed an accessory navicular bone, and mild old posttraumatic or arthritic changes at the distal end of the fifth proximal phalanx. The examiner noted that the Veteran had another x-ray done in August 2005, which was also negative for any fracture or subluxation. 

The March 2010 and October 2012 VA examination reports constitute highly probative evidence that weigh against entitlement to compensation under 38 U.S.C. § 1151 for a left foot disorder due to treatment rendered at a VA healthcare facility. The opinions as rendered by VA doctors who reviewed the claims file and provided clear rationales for their opinions. 

Accordingly, compensation under 38 U.S.C.A. § 1151 for a left foot disorder is denied. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 53-56.







ORDER

Service connection for a right knee disorder is denied.

Compensation under 38 U.S.C.A. § 1151 for a left foot disorder is denied.


REMAND

The Veteran was afforded VA examinations in August 2006 and October 2012 to assist in determining the nature and etiology of her hepatitis C. The examiners stated that they were unable to opine as to the etiology of the Veteran's hepatitis C without resorting to mere speculation. However, since these opinions were rendered, the Veteran's service treatment records have been associated with the claims file, and a VA physician has provided a positive nexus opinion for the Veteran's hepatitis C. Therefore, an addendum opinion is needed.
Additionally, the Veteran was not afforded an examination to determine the nature and etiology of her claimed mental disorder. The conduct of a VA examination is required.

Accordingly, the case is REMANDED for the following actions:

1. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate these records with the claims file. Advise the Veteran that she may submit evidence of a diagnosis of PTSD in order to support her claim.

2. Obtain any outstanding VA medical records and associate them with the claims file.

3. After completing the directives above, RETURN THE FILE TO THE October 2012 VA EXAMINER and request that she again review the file and provide an addendum opinion concerning the Veteran's hepatitis C.

Based upon a review of the relevant evidence, the August 2006 and October 2012 physical examinations, and sound medical principles, the VA examiner should provide an opinion as to whether the Veteran's hepatitis C is etiologically related to her active service.

The examiner should discuss what significance may be attached to the lay contentions and service treatment records, as well as provide a rationale for any opinion or conclusion expressed. If the VA examiner is unable to provide the requested opinions with what is considered to be a generally accepted degree of medical certainty, i.e., without resorting to speculation, the reasons must be so stated. The VA examiner should, in such case, explain why it would be speculative to respond.

In rendering the above opinions, the examiner must review and discuss the record. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the VA examiner's attention is drawn to the following:

*The January 1978 service treatment record noting the Veteran went to the emergency room for flu-like symptoms;

*The January 1978 service treatment records noting the Veteran had abnormal liver enzymes;

*The November 1989 service treatment record noting the Veteran was "not feeling well," had a sore throat, and greenish purulent nasal discharge;

*The November 1989 service treatment record noting the Veteran had a low grade fever, increased hoarseness, and frequent cough;

*The November 1980 service treatment record noting the Veteran had a fever;

*The November 1998 VA treatment record noting the Veteran was diagnosed with Hepatitis C in 1993 and showed symptoms one year prior;

*The June 2000 VA treatment record noting the Veteran was exposed to blood as a nurse in service and as a nurse in 1994, after separation;

*The March 2017 hearing testimony where the Veteran reported blood exposure in service;

*The May 2017 VA opinion finding a positive nexus between the Veteran's hepatitis C and active service.

4. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of her acquired psychiatric disorders, to include PTSD and bipolar disorder. The entire claims file, including a copy of the Remand, must be made available to, and be reviewed by, the VA examiner. All appropriate tests, studies, and consultation, must be accomplished and all clinical findings must be reported in detail. A comprehensive explanation must be given for all opinions and conclusions rendered.

The examiner should discuss what significance may be attached to the lay contentions and service treatment records, as well as provide a rationale for any opinion or conclusion expressed. If the VA examiner is unable to provide the requested opinions with what is considered to be a generally accepted degree of medical certainty, i.e., without resorting to speculation, the reasons must be so stated. The VA examiner should, in such case, explain why it would be speculative to respond.

In rendering the above opinions, the examiner must review and discuss the record. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the VA examiner's attention is drawn to the following:

*The July 1987 service treatment record noting the Veteran experienced anxiety;

*The August 1988 service treatment record noting normal psychiatric condition;

*The January 1990 service treatment record diagnosing the Veteran with undifferentiated somatoform disorder and histrionic dependent personality disorder;

*The February 1990 service treatment record noting undifferentiated somatoform disorder and axis II histrionic traits;

*The May 1990 separation examination noting normal psychiatric condition; 

*The January 1996 VA treatment record noting the Veteran had a long history of depression and sought treatment in 1992;

*The December 1998 VA treatment record diagnosing the Veteran with bipolar II disorder;

*The Veteran's May 2006 statement contending she became depressed after entry into the Air Force.

5. After completion of the above and any other appropriate development deemed necessary, readjudicate the issues on appeal on the basis of the additional evidence. If the determinations remain adverse to the Veteran, she and her representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


